DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ remarks, filed September 16, 2022, with respect to the rejection(s) of claim(s) 1, 15, 16, 30 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Lucky et al. (US 2019/0245614).
Lucky teaches wherein the satellite behavior change comprises at least an adjustment of satellite attitude (Figure 7, Sections 0107, 0119, 0123, a neighbor cell list (MCL) is sent from the GN to the user terminal via a satellite (0107), the NCL contains a beam/cell information which comprises satellite attitude information, which can change or adjust (0119, 0123)).
Examiner respectfully disagrees with Applicants’ assertion-Specifically, the cited references do not teach or suggest “restrict[ing] signaling of the satellite behavior change to a defined period of time before the satellite behavior change is to occur” as recited in dependent claim 6, nor do the cited references teach or suggest “restrict[ing]| outputting information for the satellite behavior change in the one or more SIBs to a defined period of time before the satellite behavior change is to occur”-for the same reasons detailed in the Office Action dated June 30, 2022.  Col. 13 lines 5 – 9 of Haley renders a scenario wherein the updated satellite ephemeris (path or trajectory) prior to the satellite reaching a location on its path is sent, the time in which said sending of the ephemeris occurs is the defined period of time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 10, 14 – 19, 22, 25, 28 – 30 is/are rejected under 35 U.S.C. 103 as being obvious over Chuang et al. (US 2020/0313755) in view of Lucky et al. (US 2019/0245614)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding Claim 1, Chuang teaches an apparatus for wireless communications at a satellite of a non-terrestrial network for cellular communications, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (Figure 1, satellite (130), typical satellites comprise processors and memory that store executable code) to: identify a satellite behavior change to occur for the satellite of the non-terrestrial network for cellular communications; format the satellite behavior change to be sent in a dedicated signaling between a user equipment (UE) and the satellite, or in one or more system information blocks (SIBs), or both (Abstract, the assistance information which comprises the ephemeris data which indicates a change in the coverage area of the beams, which is a behavior change, is sent to the UE from the satellite via an SIB (See Sections 0031, 0033)); and signal, by the satellite, the satellite behavior change to the UE based at least in part on the formatting (change in coverage area of beams is sent to the UE via the SIB (See Sections 0031, 0033)).
Chuang does not teach wherein the satellite behavior change comprises at least an adjustment of satellite attitude.
Lucky, which also teaches a satellite system, teaches wherein the satellite behavior change comprises at least an adjustment of satellite attitude (Figure 7, Sections 0107, 0119, 0123, a neighbor cell list (MCL) is sent from the GN to the user terminal via a satellite (0107), the NCL contains a beam/cell information which comprises satellite attitude information, which can change or adjust (0119, 0123)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Chuang with the above features of Lucky for the purpose of enabling the user terminal to obtain information  about which satellites can provide service to the user terminal as taught by Lucky.
Regarding Claim 15, Chuang teaches a method for wireless communications at a satellite of a non-terrestrial network, comprising: identifying a satellite behavior change to occur for the satellite of the non-terrestrial network for cellular communications; formatting the satellite behavior change to be sent in a dedicated signaling between a user equipment (UE) and the satellite, or in one or more system information blocks (SIBs), or both (Abstract, the assistance information which comprises the ephemeris data which indicates a change in the coverage area of the beams, which is a behavior change, is sent to the UE from the satellite via an SIB (See Sections 0031, 0033)); and signaling, by the satellite, the satellite behavior change to the UE based at least in part on the formatting (change in coverage area of beams is sent to the UE via the SIB (See Sections 0031, 0033)).
Chuang does not teach wherein the satellite behavior change comprises at least an adjustment of satellite attitude.
Lucky, which also teaches a satellite system, teaches wherein the satellite behavior change comprises at least an adjustment of satellite attitude (Figure 7, Sections 0107, 0119, 0123, a neighbor cell list (MCL) is sent from the GN to the user terminal via a satellite (0107), the NCL contains a beam/cell information which comprises satellite attitude information, which can change or adjust (0119, 0123)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Chuang with the above features of Lucky for the purpose of enabling the user terminal to obtain information  about which satellites can provide service to the user terminal as taught by Lucky.
Regarding Claim 16, Chuang teaches an apparatus for wireless communications at a user equipment (UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (Figure 1, UE (110), typical UEs comprise processors and memory that store executable code) to: obtain, from a satellite servicing the UE, a signaling of a satellite behavior change to occur for the satellite, wherein the satellite is included in a non-terrestrial network for cellular communications (Abstract, the assistance information which comprises the ephemeris data which indicates a change in the coverage area of the beams, which is a behavior change, is sent to the UE from the satellite via an SIB (See Sections 0031, 0033)); and adjust one or more UE parameters based on the obtained signaling, wherein the one or more UE parameters are associated with satellite or beam selection and reselection, handover of the UE, transmit power control, or any combination thereof (change in coverage area of beams is sent to the UE via the SIB (See Sections 0031, 0033), the UE can then use said information for beam selection or reselection (See Section 0033)).
Chuang does not teach wherein the satellite behavior change comprises at least an adjustment of satellite attitude.
Lucky, which also teaches a satellite system, teaches wherein the satellite behavior change comprises at least an adjustment of satellite attitude (Figure 7, Sections 0107, 0119, 0123, a neighbor cell list (MCL) is sent from the GN to the user terminal via a satellite (0107), the NCL contains a beam/cell information which comprises satellite attitude information, which can change or adjust (0119, 0123)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Chuang with the above features of Lucky for the purpose of enabling the user terminal to obtain information  about which satellites can provide service to the user terminal as taught by Lucky.
Regarding Claim 30, Chuang teaches a method for wireless communications at a user equipment (UE), comprising: obtaining, from a satellite servicing the UE, a signaling of a satellite behavior change to occur for the satellite, wherein the satellite is included in a non-terrestrial network for cellular communications (Abstract, the assistance information which comprises the ephemeris data which indicates a change in the coverage area of the beams, which is a behavior change, is sent to the UE from the satellite via an SIB (See Sections 0031, 0033)); and adjusting one or more UE parameters based on the obtained signaling, wherein the one or more UE parameters are associated with satellite or beam selection and reselection, handover of the UE, transmit power control, or any combination thereof (change in coverage area of beams is sent to the UE via the SIB (See Sections 0031, 0033), the UE can then use said information for beam selection or reselection (See Section 0033)).
Chuang does not teach wherein the satellite behavior change comprises at least an adjustment of satellite attitude.
Lucky, which also teaches a satellite system, teaches wherein the satellite behavior change comprises at least an adjustment of satellite attitude (Figure 7, Sections 0107, 0119, 0123, a neighbor cell list (MCL) is sent from the GN to the user terminal via a satellite (0107), the NCL contains a beam/cell information which comprises satellite attitude information, which can change or adjust (0119, 0123)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Chuang with the above features of Lucky for the purpose of enabling the user terminal to obtain information  about which satellites can provide service to the user terminal as taught by Lucky.
Regarding Claims 14, 29, The Chuang combination teaches all of the claimed limitations recited in Claims 1, 28.  Chuang further teaches wherein the dedicated signaling is sent during a connected mode between the satellite and the UE (Section 0027, assistance information sent in connected mode).
Regarding Claims 2, 17, The Chuang combination teaches all of the claimed limitations recited in Claims 1, 16.  Chuang further teaches wherein the satellite behavior change includes a change in one or more of: the satellite attitude; a transmit power of one or more satellite beams; or a coverage area of the one or more satellite beams (Section 0033, change in coverage area of beams).
Regarding Claims 3, 18, The Chuang combination teaches all of the claimed limitations recited in Claims 1, 17.  Chuang further teaches wherein signaling the satellite behavior change includes indicating a start time of the satellite behavior change, a time duration of the satellite behavior change, or both (Section 0032, beam spot center is a function of time based on the trajectory provided via ephemeris data thus rendering a scenario wherein there will be at least a start time of the beam change).
Regarding Claims 4, 19, The Chuang combination teaches all of the claimed limitations recited in Claims 1, 17.  Chuang further teaches wherein signaling the satellite behavior change includes indicating a start location of the satellite behavior change, an end location of the satellite behavior change, or both (Section 0032, ephemeris provides the trajectory or path of the satellite thus providing locations of said satellite).
Regarding Claim 10, The Chuang combination teaches all of the claimed limitations recited in Claim 1.  Chuang further teaches wherein the one or more SIBs indicate a satellite ephemeris (Abstract, the assistance information which comprises the ephemeris data which indicates a change in the coverage area of the beams, which is a behavior change, is sent to the UE from the satellite via a SIB (See Sections 0031, 0033)).
Regarding Claim 22, The Chuang combination teaches all of the claimed limitations recited in Claim 16.  Chaung further teaches wherein obtaining the signaling of the satellite behavior change includes obtaining information for the satellite behavior change in one or more system information blocks (SIBs) from the satellite (Abstract, the assistance information which comprises the ephemeris data which indicates a change in the coverage area of the beams, which is a behavior change, is sent to the UE from the satellite via a SIB (See Sections 0031, 0033)).
Regarding Claims 25, 28, The Chuang combination teaches all of the claimed limitations recited in Claims 22, 16.  Chuang further teaches wherein the obtained information for the satellite behavior change is included in a SIB defined to indicate a satellite ephemeris/is in a dedicated signaling between the satellite and the UE (Abstract, the assistance information which comprises the ephemeris data which indicates a change in the coverage area of the beams, which is a behavior change, is sent to the UE from the satellite via an SIB, which is dedicated signaling (See Sections 0031, 0033)).

Claim(s) 5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 2020/0313755) in view of Lucky et al. (US 2019/0245614), as applied to Claims 1, 16 set forth above, and further in view of Yun et al. (US 2020/0178135).
Regarding Claims 5, 20, The Chuang combination teaches all of the claimed limitations recited in Claims 1, 16.  Chuang further teaches wherein signaling the satellite behavior change includes outputting contents of a vector or table, wherein the contents include one or more of: a satellite attitude adjustment and a time or satellite location associated with the satellite attitude adjustment; a transmit power adjustment and a time or satellite location associated with the transmit power adjustment; or a beam coverage adjustment and a time or satellite location associated with the beam coverage adjustment (Section 0032, beam spot center is a function of time based on the trajectory provided via ephemeris data thus rendering a scenario wherein there will be at least a start time of the beam change). 
Chuang does not teach wherein the contents include a satellite identification.
Yun, which also teaches non-terrestrial networks (NTNs), teaches a satellite identification (Sections 0062, 0063).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Chuang combination with the above features of Yun for the purpose of supporting an efficient handover process that reduces power consumption as taught by Yun.
Claim(s) 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 2020/0313755) in view of Lucky et al. (US 2019/0245614), as applied to Claim 1 set forth above, and further in view of Haley et al. (US 10,601,497)
Regarding Claims 6, 11, The Chuang combination teaches all of the claimed limitations recited in Claim 1.  Chuang, as set forth and detailed above, teaches SIBs.
Chuang does not teach wherein the instructions are further executable by the processor to cause the apparatus to: restrict signaling/outputting information of the satellite behavior change to a defined period of time before the satellite behavior change is to occur.
Haley, which also teaches a satellite system, teaches restrict signaling/outputting information of the satellite behavior change to a defined period of time before the satellite behavior change is to occur (Col. 13 lines 5 – 9, renders a scenario wherein the updated satellite ephemeris (path or trajectory) prior to the satellite reaching a location on its path is sent, the time in which said sending of the ephemeris occurs is the defined period of time).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Chuang combination with the above features of Haley for the purpose efficiently scheduling terminal operation that is power efficient as taught by Haley.
Claim(s) 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 2020/0313755) in view of Lucky et al. (US 2019/0245614) (Lucky1), as applied to Claims 1, 16 set forth above, and further in view of Lucky et al. (US 2019/0041526)(Lucky2)
Regarding Claims 7, 21, The Chuang combination teaches all of the claimed limitations recited in Claims 1, 16.  Chuang, as detailed and set forth above, teaches signaling satellite behavior change and a non-terrestrial network (NTN).
Chuang does not teach wherein the instructions are further executable by the processor to cause the apparatus to: identify one or more neighboring satellite behavior changes to occur for one or more neighboring satellites; and signal, by the satellite, the one or more neighboring satellite behavior changes.
Lucky2, which also teaches a satellite system, teaches identify one or more neighboring satellite behavior changes to occur for one or more neighboring satellites (Figure 6, Section 0102, enabling the acquisition of ephemeris for a plurality of satellites, which can be neighboring satellites); and signal, by the satellite, the one or more neighboring satellite behavior changes (Figure 6, Section 0102).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Chuang combination with the above features of Lucky2 for the purpose of enabling a UE to receive ephemeris on a plurality of satellites simultaneously thus reducing signaling load as taught by Lucky2.
Claim(s) 8, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 2020/0313755) in view of Lucky et al. (US 2019/0245614), as applied to Claims 1, 22 set forth above, and further in view of Li et al. (US 2020/0068348)
Regarding Claims 8, 23, The Chuang combination teaches all of the claimed limitations recited in Claims 1, 22.  Chuang, as detailed and set forth above, teaches outputting and obtaining a satellite behavior change.
Chuang does not teach wherein the instructions are further executable by the processor to cause the apparatus to: indicate to the UE, in a SIB1, a scheduling of information for the satellite behavior change to be output.
Li, which also teaches a wireless communication system, teaches indicate to the UE, in a SIB1, a scheduling of information for position data to be output or obtained (Sections 0144, 0145, scheduling of position change data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Chuang combination with the above features of Li for the purpose of efficiently transmitting position data as taught by Li.
Claim(s) 9, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 2020/0313755) in view of Lucky et al. (US 2019/0245614) in view of Li et al. (US 2020/0068348), as set forth above in Claims 8, 23, and further in view of Niu et al. (US 2019/0246454)
Regarding Claims 9, 24, The Chuang combination teaches all of the claimed limitations recited in Claims 8, 23.  Chuang, as set forth and detailed above, teaches outputting information for the satellite behavior change by the satellite.
Chuang does not teach wherein the SIB1 indicates whether the information for the satellite behavior change is to be output periodically by the satellite and one or more parameters of a periodicity of the output.
Niu, which also teaches a wireless communication system, teaches wherein the SIB1 indicates whether the information is to be output periodically and one or more parameters of a periodicity of the output (Section 0041, SIB1 indicates whether information is to be output periodically via use or periodicity).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Chuang combination with the above features of Niu for the purpose of effectively providing scheduling information as taught by Niu.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 2020/0313755) in view of Lucky et al. (US 2019/0245614)(Lucky1) in view of Haley et al. (US 10,601,497), as applied to Claim 11 set forth above, and further in view of in view of Lucky et al. (US 20180175932)(Lucky2)
Regarding Claim 12, The Chuang combination teaches all of the claimed limitations recited in Claim 11.  Chuang further teaches one or more SIBs including the information for the satellite behavior change are to be output to the UE (Abstract, the assistance information which comprises the ephemeris data which indicates a change in the coverage area of the beams, which is a behavior change, is sent to the UE from the satellite via a SIB (See Sections 0031, 0033)).
Chuang combination does not teach wherein the instructions are further executable by the processor to cause the apparatus to: transmit one or more paging messages to the UE, the one or more paging messages indicating that one or more SIBs including the information for the satellite behavior change are to be output to the UE.
Lucky2, which also teaches a satellite system, teaches transmit one or more paging messages to the UE, the one or more paging messages indicating SIBs (Figure 1, Section 0190, SIB specifies paging area).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Chuang combination with the above features of Lucky2 for the purpose of enforcing area restrictions as taught by Lucky2.
Claim(s) 13, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 2020/0313755) in view of Lucky et al. (US 2019/0245614)(Lucky1) in view of Lucky et al. (US 2019/0041526)(Lucky2) and in further view of Tabet et al. (US 2019/0373590)
Regarding Claims 13, 27, The Chuang combination teaches all of the claimed limitations recited in Claims 1, 22.  Chuang further teaches signaling of the satellite behavior change is in a SIB (Abstract, the assistance information which comprises the ephemeris data which indicates a change in the coverage area of the beams, which is a behavior change, is sent to the UE from the satellite via a SIB (See Sections 0031, 0033)).
Chuang does not teach wherein the instructions are further executable by the processor to cause the apparatus to signal/obtain the one or more neighboring satellite behavior changes in the one or more SIBs, wherein: the signaling of the satellite behavior change be in a first set of SIBs of the one or more SIBs; and the signaling of the one or more neighboring satellite behavior changes be in a second set of SIBs of the one or more SIBs.
Lucky2, which also teaches a satellite system, teaches signal one or more neighboring satellite behavior changes (Figure 6, Section 0102, ephemeris for a plurality of satellites, which can be neighboring satellites).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Chuang combination with the above features of Lucky2 for the purpose of enabling a UE to receive ephemeris on a plurality of satellites simultaneously thus reducing signaling load as taught by Lucky2.
Tabet, which also teaches a wireless communication system, teaches a first set of SIBs and a second set of SIBs (Section 0010).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Chuang combination with the above features of Tabet for the purpose of improving wireless communications in the context of UEs with limited link budgets as taught by Tabet.  The combination of Chuang, Lucky1, Lucky2, and Tabet teaches signal/obtain the one or more neighboring satellite behavior changes in the one or more SIBs, wherein: the signaling of the satellite behavior change be in a first set of SIBs of the one or more SIBs; and the signaling of the one or more neighboring satellite behavior changes be in a second set of SIBs of the one or more SIBs.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 2020/0313755) in view of in view of Lucky et al. (US 2019/0245614)(Lucky1) in view of Lucky et al. (US 20180175932)(Lucky2)
Regarding Claim 26, The Chuang combination teaches all of the claimed limitations recited in Claim 22.  Chuang further teaches one or more SIBs including the information for the satellite behavior change are to be output by the satellite (Abstract, the assistance information which comprises the ephemeris data which indicates a change in the coverage area of the beams, which is a behavior change, is sent to the UE from the satellite via a SIB (See Sections 0031, 0033)).
Chuang does not teach obtain one or more paging messages from the satellite, the one or more paging messages indicating that one or more SIBs including the information for the satellite behavior change are to be output by the satellite
Lucky2, which also teaches a satellite system, teaches transmit one or more paging messages to the UE, the one or more paging messages indicating SIBs (Figure 1, Section 0190, SIB specifies paging area).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Chuang combination with the above features of Lucky2 for the purpose of enforcing area restrictions as taught by Lucky2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
October 12, 2022